              Case 1:20-cv-07121-LGS Document 9 Filed 10/30/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 RAMON JAQUEZ, on behalf of himself and all :
 others similarly situated,                                   :    20 Civ. 7121 (LGS)
                                              Plaintiff,      :
                                                              :         ORDER
                            -against-                         :
                                                              :
 SPECIALTY HOME SHOPPING (US                                  :
 MARKETING), LLC,                                             :
                                                              :
                                              Defendant :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated September 23, 2020 (Dkt. No. 8), required the parties to file

a proposed joint letter and case management plan no later than seven days before the initial

pretrial conference;

        WHEREAS, the initial pretrial conference is scheduled for November 5, 2020, at 11:00

a.m.;

        WHEREAS, on September 21, 2020, Defendant requested an extension of time to answer,

move or otherwise respond to the Complaint, which was granted on September 22, 2020 (Dkt.

Nos. 5, 6);

        WHEREAS, counsel for Defendant has not appeared in this case;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that the parties shall file the joint letter and proposed case management plan
           Case 1:20-cv-07121-LGS Document 9 Filed 10/30/20 Page 2 of 2


as soon as possible and no later than noon on Monday, November 2, 2020. It is further

        ORDERED that by November 2, 2020, counsel for Defendant shall enter an appearance

in this case.

Dated: October 30, 2020
       New York, New York




                                              2
